Exhibit 10.73

NOTEHOLDERS’ AGREEMENT

(Mezzanine Loan)

Dated as of March 23, 2007

by and among

COLUMN FINANCIAL, INC.

as

Original Lender,

CPIM STRUCTURED CREDIT FUND 1500 L.P.

as Initial Note A-1 Holder,

CPIM STRUCTURED CREDIT FUND 1000 L.P.

as Initial Note A-2 Holder,

CPIM STRUCTURED CREDIT FUND 20 L.P.

as Initial Note A-3 Holder,

KBS PARK CENTRAL, LLC

as Initial Note A-4 Holder,

and

LaSalle Bank National Association

as

Collateral Agent and Custodian,

Mezzanine Loan

Park Central Hotel

New York, New York



--------------------------------------------------------------------------------

Table of Contents

 

          Page Section 1.    Definitions.    2 Section 2.    Purchase of
Mezzanine Notes.    11 Section 3.    Payments.    12 Section 4.    Mortgage Loan
Cure Rights and Protective Advances.    13 Section 5.    Purchase of Mortgage
Loan or Mezzanine Loan.    15 Section 6.    Servicer; Administration of the
Mezzanine Loan.    15 Section 7.    Payment Procedure.    18 Section 8.   
Limitation on Liability of the Collateral Agent and Each Holder.    19
Section 9.    Mezzanine Borrower Affiliate Holder.    19 Section 10.   
Obligations Not Joint.    19 Section 11.    Foreclosure Procedure.    20
Section 12.    Representations of Initial Holders.    20 Section 13.   
Representations of the Original Lender.    20 Section 14.    Independent
Analysis of Each Holder.    21 Section 15.    No Creation of a Partnership or
Exclusive Purchase Right.    21 Section 16.    Not a Security.    22 Section 17.
   Transfers of Mezzanine Notes.    22 Section 18.    Financing of Purchase of
Mezzanine Notes.    25 Section 19.    Other Business Activities of the
Collateral Agent and Each Holder.    25 Section 20.    Exercise of Remedies.   
26 Section 21.    Custodian and Collateral Agent.    26 Section 22.    No Pledge
or Loan.    31 Section 23.    Governing Law; Waiver of Jury Trial.    31
Section 24.    Modifications.    31 Section 25.    Successors and Assigns; Third
Party Beneficiaries.    31 Section 26.    Counterparts; Facsimile Execution.   
31 Section 27.    Captions.    31 Section 28.    Notices.    31 Section 29.   
Withholding Taxes.    31 Section 30.    Characterization    33

 

ii



--------------------------------------------------------------------------------

THIS NOTEHOLDERS’ AGREEMENT (this “Agreement”), dated as of March 23, 2007, by
and among Column Financial, Inc., a Delaware corporation having an address at
11 Madison Avenue, New York, New York 10010 (“Column”, or “Original Lender”) as
seller, CPIM Structured Credit Fund 1500 L.P., a Cayman Master Limited
Partnership, as initial Note A-1 Holder (in such capacity, the “Initial Note A-1
Holder”), CPIM Structured Credit Fund 1000 L.P., a Cayman Master Limited
Partnership, as initial Note A-2 Holder (in such capacity, the “Initial Note A-2
Holder”), and CPIM Structured Credit Fund 20 L.P. a Cayman Master Limited
Partnership as Initial Note A-3 Holder (in such capacity, the “Initial Note A-3
Holder”), and KBS Park Central, LLC, a Delaware limited liability company, as
Initial Note A-4 Holder (in such capacity, the “Initial Note A-4 Holder”) and
LaSalle Bank National Association (“LaSalle”) as Collateral Agent and Custodian.
Each of the Initial Note A-1 Holder, the Initial Note A-2 Holder, the Initial
Note A-3 and the Initial A-4 Holder is individually referred to herein as an
“Initial Holder” and are collectively referred to herein as the “Initial
Holders”.

W I T N E S S E T H:

WHEREAS, Column made a certain mortgage loan in the original principal amount of
Four Hundred Three Million and No/100 Dollars ($403,000,000.00)(the “Mortgage
Loan”) to PARK CENTRAL HOTEL (DE) LLC, a Delaware limited liability company,
having its principal place of business at 870 Seventh Avenue, New York, New York
10019 (“Mortgage Borrower”), which is evidenced by a single promissory note
(the, a “Mortgage Note”);

WHEREAS Column made a loan (as amended or modified from time to time, the
“Mezzanine Loan”) to W2001 Park Central Hotel Senior Mezz, L.L.C. (the
“Mezzanine Borrower”) in the original principal amount Thirty-Three Million Four
Hundred Thousand and No/100 Dollars ($33,400,000.00) and a loan (the “Second
Mezzanine Loan”) to W2001 Park Central Hotel Intermediate Mezz, L.L.C., in the
original principal amount of Twenty-Four Million, Six Hundred Thousand and
No/100 Dollars ($24,600,000.00);

WHEREAS, as of March 23, 2007, the Second Mezzanine Loan was repaid and the
principal amount of the Mezzanine Loan was increased to Fifty Eight Million and
No/100 Dollars ($58,000,000.00) pursuant to an Amended and Restated First
Mezzanine Loan Agreement (the “Mezzanine Loan Agreement”);

WHEREAS, Mezzanine Borrower has agreed to issue four (4) pari passu notes, to be
identified as Note A-1, Note A-2, Note A-3 and Note A-4, (each, a “Mezzanine
Note”, and together, the “Mezzanine Notes”), which together will represent 100%
of the interests in the Mezzanine Loan, in exchange for the original note
representing the Mezzanine Loan and deemed additional advances in the amount of
$24,600,000.00 and Original Lender has agreed to sell the Mezzanine Notes to the
Initial Holders, and in connection therewith transfer legal title to certain of
the Mezzanine Loan Documents to LaSalle, which will hold such act as Custodian
and Collateral Agent for the benefit of the Holders;

WHEREAS, the Original Lender, the Initial Holders, and the Collateral Agent
desire to enter into this Agreement to memorialize the terms under which each
Initial Holder is purchasing a Mezzanine Note evidencing its interest in the
Mezzanine Loan.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:

Section 1. Definitions. References to a “Section” or the “recitals” are, unless
otherwise specified, to a Section or the recitals of this Agreement. Capitalized
terms not otherwise defined herein shall have the meaning ascribed thereto in
the Mezzanine Loan Agreement. Whenever used in this Agreement, the following
terms shall have the respective meanings set forth below. In addition, any
capitalized terms defined in the body of this Agreement but not listed below
shall have the meaning ascribed to such capitalized terms in the body of this
Agreement.

“Affiliate” shall mean with respect to any specified Person, (a) any other
Person controlling or controlled by or under common control with such specified
Person (each a “Common Control Party”), (b) any other Person owning, directly or
indirectly, ten percent (10%) or more of the beneficial interests in such Person
or (c) any other Person in which such Person or a Common Control Party owns,
directly or indirectly, ten percent (10%) or more of the beneficial interests.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract, relation to individuals or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” shall mean this Note Purchase Agreement, all exhibits and schedules
hereto and all amendments hereof and supplements hereto.

“Business Day” shall mean any day other than a Saturday or Sunday or a day on
which banking institutions in the State of New York, the State of Illinois, or
in London, England UK are authorized or obligated by law or executive order to
be closed.

“Code” means the Internal Revenue Code of the United States of America as in
effect form time to time.

“Collateral Agent” shall mean LaSalle, as Collateral Agent, or any successor
thereto appointed pursuant to this Agreement, who shall act as collateral agent
and custodian with respect to the Mezzanine Loan Documents (other than the
Mezzanine Notes).

“Custodian” shall mean LaSalle, as Custodian, or any successor thereto appointed
pursuant to this Agreement.

“Default Interest” shall mean, at any time that any Mezzanine Borrower is
required to pay Default Rate interest on the Mezzanine Loan, the excess, if any,
of (x) interest payable by the Mezzanine Borrower at the Default Rate (as
provided in the Mezzanine Loan Agreement) over (y) interest payable by the
Mezzanine Borrower at the Note Interest Rate.

“Directing Holders” means (a) initially, (i) Cambridge Place Investment
Management LLP on behalf of each of CPIM Structured Credit Fund 1500 L.P., CPIM
Structured Credit Fund 1000 L.P., and CPIM Structured Credit Fund 20 L.P. and
(ii) KBS Park Central, LLC and (b) if any of the Notes are sold, such persons as
shall then be agreed upon by the Holders, provided that Servicer shall not be
required to accept more than two Directing Holders at any time.

 

2



--------------------------------------------------------------------------------

“ERISA”: The Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.

“Event of Default” shall mean an “Event of Default” as defined in the Mezzanine
Loan Agreement.

“Extension Fee” shall mean the fee required to be paid pursuant to the Mezzanine
Loan Agreement in connection with an extension of the maturity date of the
Mezzanine Loan, if any, as set forth in the Mezzanine Loan Agreement.

“Holder” means the registered holder of a Mezzanine Note.

“Initial Holder” shall have the meaning assigned to such term in the recitals.

“Initial Note A-1 Holder” shall have the meaning assigned to such term in the
recitals.

“Initial Note A-2 Holder” shall have the meaning assigned to such term in the
recitals.

“Initial Note A-3 Holder” shall have the meaning assigned to such term in the
recitals.

“Initial Note A-4 Holder” shall have the meaning assigned to such term in the
recitals.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of March 23, 2007, executed by Column as Mortgage Lender and as Original
Lender and assigned to the Holders hereunder.

“Interest Period” shall mean each period beginning on a Loan Payment Date and
ending on, and including, the day preceding the next Loan Payment Date.

“Interest Shortfall” shall mean, with respect to each Mezzanine Note, on any
Servicer Remittance Date (as defined in the Servicing Agreement), prior to
making distributions on such Servicer Remittance Date (i) all interest due on
the preceding Servicer Remittance Date (including interest owing from a prior
Servicer Remittance Date) minus (ii) all interest actually paid to the Holder of
the applicable Mezzanine Note on such preceding Servicer Remittance Date.

“LaSalle” shall have the meaning assigned to such term in the recitals.

“Lender Expenses” shall mean expenses incurred by the Holders to third parties
in connection with the ownership and administration of the Mezzanine Loan (other
than fees for the services of Collateral Agent and Custodian, and fees for
servicing provided for in the Servicing Agreement, provided that incurring any
such expense in excess of $50,000.00 shall require consent of a Majority in
Percentage Interest of all of the Holders.

 

3



--------------------------------------------------------------------------------

“LIBOR” shall have the meaning assigned to such term in the Mezzanine Loan
Agreement.

“Loan Payment Date” shall mean the day of each month set forth in the Mezzanine
Loan Agreement on which the scheduled monthly payment on each Mezzanine Note is
payable by the Mezzanine Borrower.

“Major Decisions” shall mean each of the following:

(i) Accepting any prepayment of the Mezzanine Loan at a time when such
prepayment is not permitted in accordance with the terms of the Mezzanine Loan
Documents;

(ii) Increasing the principal amount of the Mezzanine Loan (other than the
making of any Protective Advance);

(iii) Reinstating the Mezzanine Loan, or waiving any default under the Mezzanine
Loan prior to or after acceleration of the indebtedness evidenced by the
Mezzanine Note;

(iv) Consenting to (A) any sale or transfer of the Mortgaged Property, Mortgage
Borrower, Mezzanine Borrower, or any interest in any of them or (B) Mortgage
Borrower’s or Mezzanine Borrower’s incurring any additional indebtedness or
(C) any modification of the provisions of the Mezzanine Loan Documents with
regard to any matter restricted pursuant to the foregoing sub-clauses (A) and
(B);

(v) Waiving or releasing any material rights under the Intercreditor Agreement;

(vi) Entering into any material amendment to the Mezzanine Loan Documents,
including, without limitation, amending or modifying any provisions of the
Mezzanine Loan Documents relating to transfers, cash management, the timing,
matter or method of payments or the application thereof, waiving or extending
fees and costs of collection, or any terms of any interest rate cap agreement or
any provisions of the Mezzanine Loan Documents relating to prepayments;

(vii) Consenting to any material amendment, modification, renewal, replacement,
consolidation or supplement to the Mortgage Loan Documents or the Mezzanine Loan
Documents, or material waiver of the terms thereof which, pursuant to the
Intercreditor Agreement, requires the consent of Mezzanine Lender;

(viii) Converting or exchanging the Mezzanine Loan into or for any other
indebtedness or subordinating the Mezzanine Loan to any other indebtedness;

(ix) Consenting to any modification or amendment of, or waiver with respect to,
the Mezzanine Loan that would result in the extension or shortening of the
maturity date thereof, a reduction in the Note Interest Rate borne thereby or
the monthly payment, prepayment premium or liquidated damage amount payable
thereon or a deferral or forgiveness of fees, interest on or principal of the
Mezzanine Loan;

 

4



--------------------------------------------------------------------------------

(x) Consenting to any modification of the Intercreditor Agreement, or issuance
of any waivers thereunder;

(xi) Except as provided in Section 4, making any advance, including any cure
payment in respect of the Mortgage Loan;

(xii) Consenting to any modification or amendment of, or waiver with respect to,
the Mezzanine Loan that would result in a discounted pay-off of the Mezzanine
Loan;

(xiii) Accelerating the maturity of the Mezzanine Loan or commencing the pursuit
of remedies, including any foreclosure upon or comparable conversion of the
ownership of any of the Mezzanine Loan Collateral or the Mortgaged Property;

(xiv) Consenting to any release of the Mezzanine Borrower, any guarantor or
other obligor from liability with respect to the Mezzanine Loan or any change of
the Mezzanine Borrower or sponsor thereof;

(xv) Making any determination not to enforce a “due-on-sale” or
“due-on-encumbrance” clause (unless such clause is not enforceable under
applicable law or such exercise is reasonably likely to result in successful
legal action by the Mezzanine Borrower against the Collateral Agent, the
Servicer, or a Holder) or consenting to any other indebtedness of the Mortgagor
or Mezzanine Borrower not expressly permitted by the Mezzanine Loan Documents or
Intercreditor Agreement;

(xvi) Consenting to any substitution or release of collateral for the Mortgage
Loan or the Mezzanine Loan not explicitly permitted pursuant to the Mortgage
Loan or Mezzanine Loan Documents;

(xvii) Consenting to the adoption or approval of a plan in a bankruptcy or
reorganization of the Mezzanine Borrower or the Mortgage Borrower;

(xviii) Consenting to any material change in the standards contained in the
Mezzanine Loan Documents or the Mortgage Loan Documents (if and to the extent
that consent of the Mezzanine Lender is required pursuant to the Intercreditor
Agreement) for alterations, construction of improvements, leasing and budget
approvals, if any, at the Mortgaged Property;

(xix) Consenting to any change in the property manager for any portion of the
Mortgaged Property or any material amendment or modification or termination of
any property management agreement;

(xx) Consenting to any renewal or replacement of the then existing insurance
policies (to the extent that approval of the Mezzanine Lender is required under
the Mezzanine Loan Documents) or any waiver, modification or amendment of any
insurance requirements under the Mezzanine Loan Documents;

(xxi) Consenting to the waiver of any of the covenants made by Mezzanine
Borrower in Section 4.1.30 of the Mezzanine Loan Agreement;

(xxii) Appointing a property manager after foreclosure, or receipt of an
assignment-in-lieu of foreclosure, or authorizing the sale of the Mortgaged
Property following foreclosure;

 

5



--------------------------------------------------------------------------------

(xxiii) Entering into a special servicing agreement or appointing a special
servicer;

(xxiv) Consenting to the modification of any reciprocal easement agreement;

(xxv) Consenting to any material modification to any existing membership program
or similar program at the Mortgaged Property, or consenting to any new
membership or similar program at the Mortgaged Property; or

(xxvi) Consenting to any zoning reclassification of any portion of the Mortgaged
Property.

“Majority in Percentage Interest” shall mean the affirmative consents or
approvals of Holders that collectively own more than 50% in Percentage Interest
in the Mezzanine Notes (in the aggregate).

“Mezzanine Borrower” shall have the meaning assigned to such term in the
recitals.

“Mezzanine Borrower Affiliate Holder” shall mean any Holder (or, with respect to
a contemplated Transfer, that would become a Mezzanine Borrower Affiliate Holder
if such Transfer were to occur) that is an Affiliate of the Mezzanine Borrower
(including any Holder of a Mezzanine Note or an Affiliate of such a Holder that
has made a mortgage loan to an Affiliate of the Mortgage Borrower and has
foreclosed on the equity interests in the Mortgage Borrower).

“Mezzanine Lender” shall mean the holder of title to the Mezzanine Loan.

“Mezzanine Loan” shall have the meaning assigned to such term in the recitals.

“Mezzanine Loan Collateral” shall mean all property of any kind securing the
Mezzanine Loan.

“Mezzanine Loan Documents” shall mean the documents specified on Schedule I
hereto as they may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Mezzanine Loan Files” set of Mezzanine Loan Documents delivered to the
Custodian, consisting of the documents specified on Schedule I, and any
subsequent amendments thereto or additional legal documents evidencing the terms
of the Mezzanine Loan.

“Mezzanine Notes” shall have the meaning assigned to such term in the recitals.

“Mezzanine Note Net Interest Rate” shall mean, as to each Mezzanine Note, the
Note Interest Rate minus each Holder’s share (expressed as a percentage per
annum) of the periodic fees payable hereunder or under the Servicing Agreement.

 

6



--------------------------------------------------------------------------------

“Mezzanine Note Principal Balance” shall mean, at any time of determination, as
to each Mezzanine Note, the original Mezzanine Note Principal Balance of such
Mezzanine Note (which is set forth on the Purchase Schedule), minus any payments
of principal thereon or such Mezzanine Note’s Percentage Interest of reductions
in such amount as a result of an amendment to the Mezzanine Loan Documents
reducing the principal balance of the Mezzanine Loan or the allocation to such
Mezzanine Note of any realized losses on or before the date of such
determination.

“Minority Right Decision” shall have the meaning set forth in Section 6(d)
hereof.

“Mortgage” shall have the meaning assigned to such term in the recitals.

“Mortgage Lender” shall have mean the holder of legal title to the Mortgage
Loan.

“Mortgage Loan” shall have the meaning assigned to such term in the recitals.

“Mortgage Loan Documents” shall mean the documents evidencing the Mortgage Loan
as they may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Mortgaged Property” shall mean any of the properties securing the Mortgage
Loan, as further described in the Mortgage.

“Non-consenting Holder” shall have the meaning set forth in Section 6(d) hereof.

“Non-consent Notice” shall have the meaning set forth in Section 6(d) hereof

“Non-Exempt Person” shall mean any Person other than a Person that is either
(i) a U.S. Person or (ii) has provided to the Servicer for the relevant year
such duly-executed form(s) or statement(s) which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (A) any income
tax treaty between the United States and the country of residence of such
Person, (B) the Code or (C) any applicable rules or regulations in effect under
clauses (A) or (B) above, permit the Servicer to make such payments free of any
obligation or liability for withholding, provided that duly executed form(s)
provided to the Servicer pursuant to Section 30(c) hereof, shall be sufficient
to qualify such providing Holder as other than a Non-Exempt Person.

“Note Interest Rate” shall mean the interest rate borne by each Mezzanine Note
(not including any increase therein during a period during which the Mezzanine
Loan is in default).

“Note A-1” shall have the meaning assigned to such term in the recitals.

“Note A-1 Holder” shall mean the registered Holder, from time to time, of Note
A-1.

“Note A-2” shall have the meaning assigned to such term in the recitals.

“Note A-2 Holder” shall mean the registered Holder, from time to time, of Note
A-2.

 

7



--------------------------------------------------------------------------------

“Note A-3” shall have the meaning assigned to such term in the recitals.

“Note A-3 Holder” shall mean the registered Holder, from time to time, of Note
A-3.

“Note A-4 Holder” shall mean the registered Holder, from time to time, of Note
A1-D.

“Note A-4” shall have the meaning assigned to such term in the recitals.

“Notes” shall mean Note A-1, Note A-2, Note A-3, and Note A-4, unless the
context specifies otherwise.

“Offer” shall have the meaning set forth in Section 6(d) hereof.

“Option Exercise Commitment” shall have the meaning set forth in Section 6(d)
hereof.

“Purchase Price” shall have the meaning set forth in Section 6(d) hereof.

“Percentage Interest” shall mean, with respect to each Holder, as of any date,
the product of (i) 100% and (ii) a fraction, the numerator of which is the
Mezzanine Note Principal Balance applicable to the Mezzanine Note held by such
Holder as of such date and the denominator of which is the sum of the aggregate
Mezzanine Note Principal Balances as of such date.

“Person” means any individual, sole proprietorship, corporation, limited
liability company, partnership, joint venture, association, bank, endowment
fund, estate, trust, unincorporated organization, any federal, state, county or
municipal government or any subdivision, bureau, department or agency thereof
and any fiduciary acting in such capacity on behalf of any of the foregoing.

“Pledge” shall have the meaning set forth in Section 17(g) hereof.

“Prepayment Amount” shall mean any amount of principal prepaid pursuant to the
terms of the Mezzanine Note or Mezzanine Loan Agreement, as applicable.

“Prepayment Premium” shall have the meaning assigned to it in the Mezzanine Loan
Documents.

“Protective Advance” shall have the meaning assigned to such term in Section 4.

“Protective Advance Interest” shall mean interest at the Protective Advance Rate
on a Protective Advance from and including the date on which such Protective
Advance was made to, but not including, the date of payment or reimbursement of
the Protective Advance, less any portion of such interest previously paid
thereon.

“Protective Advance Notice” shall have the meaning assigned to such term in
Section 4.

“Protective Advance Rate” shall mean, for any period, interest at a rate per
annum payable to any Holder on any Protective Advance, which shall be the
Default Rate as such term is defined in the Mezzanine Loan Agreement.

 

8



--------------------------------------------------------------------------------

“Purchase Date” shall mean March 23, 2007.

“Purchase Schedule” shall mean the schedule in the form attached hereto as
Exhibit A, which schedule sets forth the principal terms for the purchase by
each Holder of its Mezzanine Note.

“Qualified Conduit Lender” shall mean a commercial paper conduit program (a
“Conduit”) as to which the following conditions are satisfied:

(i) the terms of the loan (a “Conduit Inventory Loan”) made by the Conduit to a
Holder require the Conduit to retain a third party (a “Conduit Credit Enhancer”)
to provide credit enhancement;

(ii) the Conduit Credit Enhancer is a Qualified Transferee;

(iii) the Holder pledges its interest in its Mezzanine Note to the Conduit as
collateral for the Conduit Inventory Loan; and

(iv) the Conduit Credit Enhancer and the Conduit agree that, if the Holder
defaults under the Conduit Inventory Loan, or if the Conduit is unable to
refinance its outstanding commercial paper even if there is no default by the
Holder, the Conduit Credit Enhancer will purchase the Conduit Inventory Loan
from the Conduit, and the Conduit will assign the pledge of the applicable
Holder’s interest in the Mezzanine Note to the Conduit Credit Enhancer; and
unless the Conduit is in fact then a Qualified Transferee, the Conduit will not
without obtaining a Rating Agency Confirmation from each Rating Agency have any
greater right to acquire the interests in the Mezzanine Note pledged by the
Holder, by foreclosure or otherwise, than would any other purchaser that is not
a Qualified Transferee at a foreclosure sale conducted by a Loan Pledgee.

“Qualified Transferee” shall have the meaning assigned to it in the
Intercreditor Agreement.

“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each of the Rating Agencies.

“Rating Agencies” shall mean Standard & Poor’s Ratings Services, a Division of
The McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”) and Fitch Inc. (“Fitch”) or, if any of such entities shall for any
reason no longer perform the functions of a securities rating agency, any other
nationally recognized statistical rating agency that rates any outstanding class
of securities issued by the Securitization Trust.

 

9



--------------------------------------------------------------------------------

“Rating Agency Confirmation” shall mean shall mean, at any time that the
Mortgage Loan is an asset of the Securitization Trust, a written confirmation
from each Rating Agency that its credit rating, immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought, of each class of the securities issued by the Securitization Trust to
which it has assigned a rating, will not be qualified, downgraded or withdrawn
as a result of the occurrence of such event, which confirmation may be granted
or withheld in such Rating Agency’s sole and absolute discretion.

“Registrar” shall mean the Servicer, as registrar of the Mezzanine Notes.

“Related Interest Period” shall mean, with respect to any distribution to the
Holder of a Mezzanine Note, the most recently ended Interest Period that ended
before such date of distribution.

“Related Payment Date” means, with respect to monthly distributions to the
Holders, the Loan Payment Date immediately preceding the date of distribution.

“Required Special Servicer Rating” means (i) on the S&P list of approved special
servicers, in the case of S&P, (ii) in the case of Moody’s, such special
servicer is acting as special servicer in a commercial mezzanine loan
securitization that was rated by Moody’s within the twelve (12) month period
prior to the date of determination, and Moody’s has not downgraded or withdrawn
the then-current rating on any class of commercial mortgage securities or placed
any class of commercial mortgage securities on watch citing the continuation of
such special servicer as special servicer of such commercial mortgage
securities, and (iii) a rating of “CSS1”, in the case of Fitch.

“Securitization Date” shall mean March 30, 2007.

“Securitization Trust” means Credit Suisse First Boston Mortgage Securities
Corp. Commercial Mortgage Pass-Through Certificates, Series 2007-TFL1.

“Servicing Agreement” shall mean, that certain Servicing Agreement, dated as of
the date hereof, by and between the Holders and the Servicer relating to the
Mezzanine Loan, or if the Servicer resigns or is replaced in accordance with
Section 6(e) and a new Servicer is appointed, a substitute servicing agreement
to be entered into by the Holders and the replacement or successor servicer as
promptly as reasonably possible.

“Servicer” shall mean KeyCorp Real Estate Capital Markets, Inc. (“KRECM”) or any
replacement or successor servicer appointed in accordance with Section 6(e).

“Spread Maintenance Premium” shall have the meaning assigned to it in the
Mezzanine Loan Agreement.

“Super-Priority Advance” shall have the meaning assigned to such term in
Section 4.

“Taxes” shall mean any income or other taxes (including withholding taxes),
levies, imposts, duties, fees, assessments or other charges of whatever nature,
now or hereafter imposed by any jurisdiction or by any department, agency, state
or other political subdivision thereof or therein.

 

10



--------------------------------------------------------------------------------

“U.S. Person” shall mean a citizen or resident of the United States, a
corporation or partnership (except to the extent provided in applicable Treasury
Regulations) created or organized in or under the laws of the United States, any
State thereof or the District of Columbia, including any entity treated as a
corporation or partnership for federal income tax purposes, or an estate whose
income is subject to United States federal income tax regardless of its source,
or a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more United States
fiduciaries have the authority to control all substantial decisions of such
trust (or, to the extent provided in applicable Treasury Regulations, a trust in
existence on August 20, 1996 which is eligible to elect to be treated as a U.S.
Person).

Section 2. Purchase of Mezzanine Notes.

(a) Existing Mezzanine Loan. On or before the Purchase Date, Original Lender
shall cause the Borrower to issue to Original Lender Note A-1, Note A-2, Note
A-3, and Note A-4 in exchange for the original Note. On the Purchase Date,
Original Lender shall assign (i) Note A-1 to the Initial Note A-1 Holder, Note
A-2 to the Initial Note A-2 Holder, Note A-3 to the Initial Note A-3 Holder, and
(D) Note A-4 to the Initial Note A-4 Holder, and (ii) all of its rights title
and interest in the Mezzanine Loan to the Initial Holders and assign title to
the Mezzanine Loan Documents to the Collateral Agent, which shall hold such
title for the benefit of the Holders. Each Initial Holder shall remit to the
Original Lender the purchase price (which shall be agreed to in a separate
communication between Original Lender and such purchaser) by wire transfer to
the Original Lender of immediately available funds, and the purchase shall be
deemed effective only upon the receipt by Original Lender of such funds.

(b) Each Mezzanine Note shall be in the form prescribed under the Mezzanine Loan
Agreement

(c) Administration of the Mezzanine Loan shall be governed by this Agreement and
the Servicing Agreement.

(d) Each of the Holders hereby designates Servicer as the “Directing Mezzanine
Lender” solely for purposes of the Intercreditor Agreement. The Directing
Holders will provide instructions to the Servicer on behalf of the Holders as
necessary and in accordance with this Agreement and the Servicing Agreement.

(e) Each of CPIM Structured Credit Fund 1500 L.P., CPIM Structured Credit Fund
1000 L.P., and CPIM Structured Credit Fund 20 L.P. hereby designates (and
Column, in its capacity as Mortgage Lender under the Intercreditor Agreement
hereby consents to the designation of) Cambridge Place Investment Management
LLP, its Investment Manager, to act on its behalf as “Directing Holder” solely
for purposes of the Intercreditor Agreement and this Agreement. Cambridge Place
Investment Management LLP will act solely in its capacity as Investment Manager
for each of them, and will represent each of CPIM

 

11



--------------------------------------------------------------------------------

Structured Credit Fund 1500 L.P., CPIM Structured Credit Fund 1000 L.P., and
CPIM Structured Credit Fund 20 L.P. separately. Each of CPIM Structured Credit
Fund 1500 L.P., CPIM Structured Credit Fund 1000 L.P., and CPIM Structured
Credit Fund 20 L.P. may at any time revoke the appointment of Cambridge Place
Investment Management LLP and appoint any other Person for purposes of this
Agreement and the Intercreditor Agreement and Cambridge Place Investment
Management LLP may at any time resign its appointment hereunder.

(f) The ownership of each Mezzanine Note shall be registered on a record of
ownership maintained by the Registrar. Notwithstanding anything else in this
Agreement to the contrary, the right to receive principal or interest payments
with respect to a Mezzanine Note hereunder may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. The Collateral Agent,
the Servicer, and the other Holders shall be entitled to treat the registered
Holder of each Mezzanine Note (as recorded on such record of ownership) as the
owner in fact thereof for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in a Mezzanine Note or hereunder on the
part of any other person or entity

Section 3. Payments. All amounts tendered by the Mezzanine Borrower or otherwise
available for payment on or with respect to or in connection with the Mezzanine
Loan shall be paid by the Servicer to the Holders when and as provided in this
Agreement and the Servicing Agreement, and shall be applied in the following
order of priority:

(a) first, pro rata to the Servicer, the Collateral Agent, and the Custodian,
any amounts then owing to any of them, and to any other third party to which the
Holders then owe Lender Expenses, the amount of such Lender Expenses;

(b) to each Holder, the amount of any Super-Priority Advances made by such
Holder, together with Protective Advance Interest thereon, to be paid to the
Holders on a priority basis based upon the dates on which such Super-Priority
Advances were made, with the earliest Super-Priority Advances being reimbursed
first and, to the extent Super-Priority Advances are made by both Holders on the
same date, on a pro rata basis in accordance with the amount of Super-Priority
Advances made by each Holder;

(c) to each Holder in the amount of any Protective Advances (other than
Super-Priority Advances reimbursed pursuant to the foregoing clause (b)) made by
such Holder, together with Protective Advance Interest thereon, paid to the
Holders on a priority basis based upon the dates on which such Protective
Advances were made, with the earliest Protective Advances being reimbursed first
and, to the extent Protective Advances are made by both Holders on the same
date, on a pro rata basis in accordance with the amount of Protective Advances
made by each Holder;

(d) to each Holder, interest for the Related Interest Period on its Mezzanine
Note Principal Balance at the beginning of such Interest Period, at the
applicable Mezzanine Note Net Interest Rate, plus in each case, any Interest
Shortfalls, such interest to be paid to the Holders in proportion to the amount
of interest due to each such Holder;

 

12



--------------------------------------------------------------------------------

(e) to each Holder, its Percentage Interest of any payments received on or prior
to the Related Loan Payment Date (but after the preceding Loan Payment Date) on
account of principal, whether scheduled or extraordinary (including any payment
due on the Maturity Date), on the Mezzanine Note;

(f) to each Holder, its Percentage Interest of any Prepayment Premiums and
Extension Fees, to the extent actually collected from the Mezzanine Borrower;

(g) to each Holder, its Percentage Interest of any Spread Maintenance, to the
extent actually collected from the Mezzanine Borrower; and

(h) to each Holder, its Percentage Interest of any Default Interest and any
other amount actually paid by the Mezzanine Borrower and not otherwise applied
in accordance with the foregoing clauses 3(a)-(g).

Section 4. Mortgage Loan Cure Rights and Protective Advances.

(a) Mortgage Loan Cure Rights. Any Holder that desires to exercise the cure
rights enumerated in Section 12 of the Intercreditor Agreement in respect of the
Mortgage Loan shall comply with the procedures set forth in this Section 4. The
Servicing Agreement shall provide that, upon Servicer’s obtaining actual
knowledge of the occurrence of an event which gives rise to a cure right under
the Intercreditor Agreement or Servicer’s receipt of a Mortgage Loan Default
Notice under the Intercreditor Agreement (a “Cure Trigger Event”), the Servicer
shall promptly so notify the Holders in writing, and each Holder shall then
elect whether or not to cure such monetary default in accordance with clause
(b) below If the Cure Trigger Event is a monetary default, upon the Servicer’s
obtaining notice or actual knowledge thereof, it shall immediately notify the
Holders by sending a notice (a “Monetary Cure Notice”) which Monetary Cure
Notice shall (i) set forth the amount of such monetary Cure Trigger Event (the
“Monetary Cure Payment”), (ii) set forth the portion thereof payable by each
Holder (based on the Holders’ respective Percentage Interests), (iii) describe
in reasonable detail the purpose for such Monetary Cure Payment and (iv) provide
the date (which shall be not less than three (3) Business Days after such
notice)(the “Monetary Cure Date”) on which each Holder shall either (x) remit
its proportionate share thereof to the Servicer or (y) notify the other Holders
of its intention not to remit it proportionate share thereof. If the Cure
Trigger Event is a non-monetary default, each Holder shall have ten (10) days
after receipt of notice thereof to elect whether or not to participate in such
cure. Any failure of a Holder to timely make a cure election hereunder shall be
deemed a decision not to participate in such cure. If only one Holder elects to
pursue a cure, it may, in its sole discretion, either revoke its election to
cure, or elect to cure the Cure Trigger Event as a whole, each upon prompt
written notice to the other Holders and the Servicer.

(b) Within five (5) Business Days of receipt of notice of a monetary Cure
Trigger Event, each Holder seeking to participate in such cure (a “Curing
Holder”) shall give written notice (a “Monetary Cure Notice”) thereof to the
other Holders and the Servicer. For purposes hereof, any Monetary Cure Payment
shall be deemed to be a “Protective Advance”, provided, however, that Sections
4(d) and (e) herewith shall not be applicable to Monetary Cure Payments.

 

13



--------------------------------------------------------------------------------

(c) If any Holder fails or elects not to make its proportionate share of any
such Monetary Cure Payment when due, then any contributing Holder may, on notice
to the other Holders within two (2) Business Days following the Monetary Cure
Date relating thereto, commit to making an additional Monetary Cure Payment in
an amount equal to the amount of the Monetary Cure Payment which was not timely
made by the non-contributing Holder. In the event one or more contributing
Holders elect to make an additional Monetary Cure Payment, then each Holder
shall advance its pro rata share (based on the respective Percentage Interests
of the Holders) of such additional Monetary Cure Payment. Both the proportionate
share of such Monetary Cure Payment that was initially advanced by a
contributing Holder and the proportionate share of such Monetary Cure Payment
made by a contributing Holder on behalf of the non-contributing Holder(s) shall
constitute “Super-Priority Advances” hereunder. If only one Holder elects to
pursue a monetary cure, it may, in its sole discretion, either revoke its
election to cure, or elect to cure the Cure Trigger Event as a whole (with any
monetary cure to be deemed a Super-Priority Advance), each upon prompt written
notice to the other Holders and the Servicer.

(d) Protective Advances. If any Holder reasonably determines that, in order to
protect the rights of the Holders in the Mortgaged Property, it is necessary to
make a Protective Advance in order to cause to be performed, to ensure
compliance with, or to cure or prevent a failure by Mortgage Borrower or
Mezzanine Borrower to perform under or be in compliance with, any
representation, warranty or affirmative or negative covenant under the Mezzanine
Loan Documents, including the obligation to pay fees and expenses and to fund
reserves but not including the obligation to pay interest and principal on the
Mortgage Loan or Mezzanine Loan, (in each instance a “Protective Advance”), then
such Holder (the “Notifying Holder”) shall give written notice (an “Protective
Advance Notice”) thereof to the other Holders and the Servicer, which Protective
Advance Notice shall (i) set forth the amount of such Protective Advance,
(ii) set forth the portion thereof payable by each Holder (based on the Holders’
respective Percentage Interests), (iii) describe in reasonable detail the
purpose for such Protective Advance and (iv) provide the date (which shall be
not less than three (3) Business Days after such notice)(the “Protective Advance
Date”) on which each Holder shall either (x) remit its proportionate share
thereof to the Servicer or (y) notify the other Holders of its intention not to
remit it proportionate share thereof. Expenses incurred by a Holder that are
reasonably necessary to cure a non-monetary default under the Mortgage Loan
shall be Protective Advances.

(e) If any Holder fails or elects not to make its proportionate share of any
such Protective Advance when due, then any contributing Holder may, on notice to
the other Holders within two (2) Business Days following the Protective Advance
Date relating thereto, commit to making an additional Protective Advance in an
amount equal to the amount of the Protective Advance which was not timely made
by the non-contributing Holder. In the event one or more contributing Holders
elect to make an additional Protective Advance, then each Holder shall advance
its pro rata share (based on the respective Percentage Interests of the Holders)
of such additional Protective Advance. Both the proportionate share of such
Protective Advance that was initially advanced by a

 

14



--------------------------------------------------------------------------------

contributing Holder and the proportionate share of such Protective Advance made
by a contributing Holder on behalf of the non-contributing Holder(s) shall
constitute “Super-Priority Advances” hereunder.

(f) No Holder shall have any obligation or personal liability to fund any
Protective Advance or Super-Priority Advance and any Holder’s decision not to
fund any such Protective Advance shall not be deemed a default hereunder. All
Protective Advances and Super-Priority Advances shall only be reimbursed to the
Holder that made such Protective Advances and Super-Priority Advances in
accordance with Section 3 and shall not change the Mezzanine Note Principal
Balance or Percentage Interest of any Holder.

Section 5. Purchase of Mortgage Loan or Mezzanine Loan. If the Mezzanine Lender
has the right to purchase the Mortgage Loan pursuant to Section 14 of the
Intercreditor Agreement, each Holder may elect, within five (5) Business Days
after receipt of a Purchase Notice (as defined in the Intercreditor Agreement)
(or such shorter period as may be necessary to comply with the terms of the
Intercreditor Agreement) to purchase the Mortgage Loan by written notice to the
other Holders and the Servicer. Such election shall state whether such Holder is
willing to purchase the Mortgage Loan in whole if no other Holder elects to make
the purchase. If more than one Holder elects to purchase the Mortgage Loan, then
each Holder shall purchase its pro rata share (based on the respective
Percentage Interests of the Holders) of the Mortgage Loan (unless the Holders,
collectively, make another arrangement). If only one Holder elects to exercise
such purchase right, the electing Holder shall have the right to revoke its
election or to purchase the entire Mortgage Loan. If more than one Holder elects
to purchase the Mortgage Loan, the purchasing Holders shall, unless all of them
agree otherwise, enter into a Mezzanine Note agreement with respect to the
Mortgage Loan generally on the same terms as this Agreement. The rights of the
Holders of the Mezzanine Notes to receive payments of interest and principal
with respect to their respective Mezzanine Notes shall not be affected by the
purchase of the Mortgage Loan pursuant to this Section 5. Except as provided in
the Intercreditor Agreement, no purchasing Holder, as the holder of the Mortgage
Loan, shall have any obligation or responsibility to any non-purchasing Holder
as a result of such purchase.

Section 6. Servicer; Administration of the Mezzanine Loan.

(a) Appointment. KRECM has been appointed by each of the Holders as Servicer
pursuant to the Servicing Agreement, and each of the Holders irrevocably
authorizes the Servicer to act as the contractual representative of the Holders
with the rights and duties expressly set forth herein and in the Servicing
Agreement.

(b) Holder Approval. Subject only to the provisions of Section 6(d) below, if
the Servicer is required under the terms of the Servicing Agreement to consult
with or obtain the consent or approval of the Holders, then, in each case, prior
to making any recommendation or granting any consent or approval, the Servicer
shall provide notice to all Holders and consider alternative actions recommended
by all Holders (through the Directing Holder), provided, however the Servicer
shall take such action as shall have been approved by the Majority in Percentage
Interest.

 

15



--------------------------------------------------------------------------------

(c) Major Decisions. Unless otherwise expressly permitted by the terms of the
Mezzanine Loan Documents without the consent of the Mezzanine Lender, prior to
the Servicer taking any action with respect to a Major Decision, the Servicer
shall (i) notify each Holder in writing of any proposal to take any such action
(and shall provide the Holders with such information requested by them as may be
necessary in the reasonable judgment of each such Holder in order to make a
judgment, including the date by which the Holders’ response is required pursuant
to this Section 6(c), the expense of providing such information to be an expense
of each such Holder) and (ii) receive the written approval of a Majority in
Percentage Interest (which approval may be withheld by each Holder in its sole
discretion) with respect thereto; provided, that if any Holder fails to notify
the Servicer of its approval or disapproval of any such proposed action within
eight (8) Business Days of delivery to such Holder by the Servicer of written
notice of such a proposed recommendation, together with the information
requested by such Holder pursuant to this Section 6(c), and if Servicer sends a
second request in writing for such approval or disapproval including in bold
type that the Holder’s failure to notify Servicer of such approval or
disapproval within three (3) Business Days shall be deemed to be such Holder’s
approval, and if the Holder fails to notify the Servicer of its approval or
disapproval of any such proposed action within three (3) Business Days
thereafter, such action shall be deemed to have been approved by such Holder.

(d) Minority Right.

(i) Notwithstanding Sections 6(a) through 6(c) hereof, if a Majority of
Percentage in Interest seeks to take any action or to make a decision under
sections (i) through (x) inclusive, (xii) through (xvi) inclusive, and section
(xviii), (xxi) and (xxiii) of the definition of Major Decision (each a “Minority
Right Decision”), with respect to any such Minority Right Decision, any Holders
in not agreement with the Majority of Percentage in Interest’s position in
respect of the subject Minority Right Decision (each a “Non-consenting Holder”
and the remaining Holders, including the Majority in Percentage Interest and any
Holder deemed to have agreed with the Majority of Percentage in Interest’s
position in respect of the subject Minority Right Decision, the “Consenting
Holders”), at the option of the Majority of Percentage in Interest as set forth
in Sections 6 (d)(ii) and (iii) below, shall either (x) sell such Non-consenting
Holder’s Mezzanine Note to the Consenting Holders (on a pro rata basis) or
(y) purchase the Consenting Holders’ Mezzanine Notes, in either case of (x) or
(y) above for the fair market value of such notes as determined as set forth in
Section 6(d)(ii) below (the “Purchase Price”).

(ii) If a Non-consenting Holder gives written notice to Collateral Agent,
Servicer and the Majority in Percentage Interest on or before expiration of the
time set forth in Section 6 (c) above that it is not in agreement with the
Majority of Percentage in Interest’s position in respect of the subject Minority
Right Decision (each a “Non-Consent Notice”) then, by written notice to such
Non-consenting Holder no later than five (5) business days after the date of its
receipt of a Non-Consent Notice, the Consenting Holders may offer to sell their
Mezzanine Notes at a proposed fair market purchase price (a “Sale Offer”, and
such proposed price, the “Purchase Price”) or may offer to purchase the
Non-consenting Holder’s Mezzanine Note at a proposed fair market

 

16



--------------------------------------------------------------------------------

purchase price (a “Purchase Offer” and with a Sales Offer an “Offer”) and the
Non-consenting Holder shall by written notice no later than five (5) business
days after receipt of an Offer, reject the Offer, or, if applicable, make an
irrevocable commitment to purchase the Mezzanine Notes of the Consenting Holders
(a “Purchase Commitment”) or, if applicable, make an irrevocable commitment to
sell its Mezzanine Note to the Consenting Holders (on a pro rata basis) (a “Sale
Commitment” and with a Purchase Commitment, an “Option Exercise Commitment”),
provided further that an Option Exercise Commitment shall either (x) accept with
the proposed purchase price set forth in the Offer or (y) state a counter
proposed purchase price equal to the fair market value opinion of a broker who
is a “Qualified Transferee” as defined in the Intercreditor Agreement (a
“Qualified Broker”) of the fair market value of the subject notes (a “BOV”),
including in such statement, the identity of such Qualified Broker and a summary
of the basis for such BOV (the price as set forth in (x) or (y) being the
“Offeree Purchase Price”). No later than five (5) business days after the issue
of the Option Exercise Commitment, the Majority in Percentage Interest shall
either (x) issue an acceptance of the Option Exercise Commitment (A) at the
Offeree Purchase Price which shall be the Purchase Price or (B) at a Purchase
Price equal to the average of the Offeree Purchase Price and a BOV obtained by
Majority in Percentage Interest (subject provision of the identity of such
Qualified Broker and a summary of the basis for such BOV) (each of (A) or (B) an
“Option Exercise Acceptance”), or (y) withdraw the Offer. The Consenting Holders
and the Non-Consenting Holder shall each pay the costs of the Qualified Broker
selected by each of them

(iii) If the Non-consenting Holder fails to issue a Non-Consent Notice or an
Option Exercise Commitment in the forms required hereunder within the time
periods set forth herein, or rejects an Offer or fails to close an Option
Exercise Commitment within ten (10) business days after such Holder’s receipt of
the Option Exercise Acceptance (the “Option Closing Date”), then such
Non-consenting Holder shall be deemed to have agreed with the Majority of
Percentage in Interest’s position in respect of the subject Minority Right
Decision. If the Consenting Holders fail to issue an Offer, or an Option
Exercise Acceptance in the forms required hereunder within the time periods set
forth herein, or withdraws an Offer, or fails to close an Option Exercise
Commitment on the Option Closing Date, the Minority Right Decision giving rise
to the subject Offer shall be subject to the consent of the Non-consenting
Holder.

(iv) On the Option Closing Date, the purchaser shall pay the Purchase Price plus
the amount of any unreimbursed Protective Advances and/or Super-Priority
Advances previously advanced by Seller (if not already taken into account in
determining the Purchase Price) to the seller in cash (or same day funds) and
the seller shall deliver or cause to be delivered the subject Mezzanine Note(s)
and any documents reasonably necessary to effect the transfer to the purchaser.
The Mezzanine Notes shall be transferred without recourse or representation or
warranty except for the representations that the seller (x) is the holder of
100% of the interest in the subject Mezzanine Note(s), that (y) has not
assigned, sold or otherwise transferred the Mezzanine Note(s) to any other
party, and (z) is transferring the Mezzanine Note(s) free and clear of any
liens, encumbrances, participation interests and claims of any type or nature.

 

17



--------------------------------------------------------------------------------

(e) Successor/Replacement Servicer. Except as otherwise provided below, the
KRECM shall at all times serve as the Servicer under this Agreement. The
Servicer may be removed at any time by a Majority in Percentage Interest. Upon
any such resignation or removal, as the case may be, the Majority in Percentage
Interest shall appoint a successor Servicer pursuant to a replacement servicing
agreement reasonably acceptable to Majority in Percentage Interest, provided
that such agreement shall be substantially in the form of the Servicing
Agreement dated as of even date herewith and consistent with the terms of this
Agreement, except to the extent that all Holders agree otherwise. No successor
Servicer shall be deemed to be appointed hereunder until such successor Servicer
has accepted the appointment and assumed the obligations of the Servicer
hereunder and under the replacement servicing agreement.

Section 7. Payment Procedure.

(a) Pursuant to the terms of the Servicing Agreement, the Servicer will remit
all payments received with respect to and allocable to each Mezzanine Note by
wire transfer directly to the applicable Holder on the Servicer Remittance Date
(as defined in the Servicing Agreement), in accordance with the priorities set
forth in Section 3, and subject to the terms of the Servicing Agreement.

(b) If a court of competent jurisdiction orders, at any time, that any amount
received or collected in respect of any Mezzanine Note must, pursuant to any
insolvency, bankruptcy, fraudulent conveyance, preference or similar law, be
returned to the Mortgage Borrower, the Mezzanine Borrower, any Holder or the
Servicer, or paid to any other Person, then, notwithstanding any other provision
of this Agreement, the Servicer shall not be required to distribute any portion
thereof to any Holder (unless otherwise so directed by such court), and, to the
extent necessary to comply with such court order, each Holder will promptly on
demand by the Servicer repay to the Servicer any portion of any such amounts
that the Servicer shall have theretofore distributed to such Holder, together
with interest thereon at such rate, if any, as the Servicer shall have been
required to pay to the person to whom such payment is required to be paid. If,
for any reason, the Servicer makes any payment to any Holder before the Servicer
has received the corresponding payment (it being understood that the Servicer is
under no obligation to do so), and the Servicer does not receive the
corresponding payment within five (5) Business Days of its payment to the
applicable Holder, the applicable Holder will, at the Servicer’s request,
promptly and, in any event, within five (5) Business Days, return that payment
to the Servicer (together with interest on that payment paid at the rate payable
by the Mezzanine Borrower under the Mezzanine Loan Documents for such advance
for each day from the making of that payment to the Holder until it is returned
to the Servicer). Each Holder agrees that if at any time it shall receive from
any sources whatsoever any payment on account of the Mezzanine Loan in excess of
its distributable share thereof, it will promptly after notice remit such excess
to the Servicer. The Servicer shall have the right to offset such amounts
against any future payments due to the applicable Holder under the Mezzanine
Loan, provided, that each such Holder’s obligations under this Section 7 are
separate and distinct obligations from one another and in no event shall
Servicer enforce the obligations of any Holder against any other Holder. Each
Holder’s obligations under this Section 7 constitute absolute, unconditional and
continuing obligations and the Servicer shall be deemed a third party
beneficiary of these provisions.

 

18



--------------------------------------------------------------------------------

Section 8. Limitation on Liability of the Collateral Agent and Each Holder.
Neither the Collateral Agent nor the Custodian, each in its capacity as such,
shall have any liability to any Holder with respect to any Mezzanine Loan except
with respect to acts or omissions caused by or resulting from the gross
negligence or willful misconduct or breach of this Agreement on the part of the
Collateral Agent or the Custodian, as the case may be. No Holder shall have any
liability to any other Holder with respect to any Mezzanine Note except with
respect to acts or omissions caused by or resulting from the gross negligence or
willful misconduct or breach of this Agreement on the part of such Holder. For
the avoidance of doubt, it is hereby confirmed that the neither the Collateral
Agent nor the Custodian shall have any responsibility for the servicing of the
Mezzanine Loan, nor to direct the servicing of the Mezzanine Loan, nor any
responsibility to back-up or succeed KRECM as Servicer, nor any responsibility
for making any payment to Holders hereunder (other than to forward to Servicer
any amounts mistakenly paid to it with respect to the Mezzanine Loan). For the
avoidance of doubt, it is hereby confirmed that the Servicer shall have no
responsibility for the duties of the Collateral Agent or Custodian, nor any
responsibility to back-up or succeed LaSalle as Collateral Agent or Custodian.

Section 9. Mezzanine Borrower Affiliate Holder. Notwithstanding anything in this
Agreement to the contrary, no Mezzanine Borrower Affiliate Holder shall have any
consent or approval rights pursuant to this Agreement, including, without
limitation, pursuant to Sections 6(b), 6(c) and 6(d), and no Mezzanine Borrower
Affiliate Holder shall have the right to initiate or call for an Advance
pursuant to Section 4.

Section 10. Obligations Not Joint. Each party to this Agreement hereby expressly
acknowledges and agrees as follows:

(a) Each of the Holders signatory hereto which is managed by Cambridge Place
Investment Management LLP (“CPIM”) as investment manager is a separate and
distinct legal entity. The rights and obligations of each Holder are
independent, separate and distinct from the rights and obligations of each other
Holder, and the obligations of each Holder can be satisfied only by such Holder
and no other Holder. All of the representations, warranties, covenants,
obligations or liabilities of the Holders under this Agreement are several and
not joint; no party to this Agreement shall assert any claim against any Holder
relating to the obligations of another Holder.

(b) This Agreement is not executed on behalf of or binding upon any of the
directors, officers, partners, members or shareholders of any Holder
individually, but is binding upon each Holder only. No director, officer,
partner, member or shareholder of a Holder may be held personally liable or
responsible for any obligations of a Holder arising out of this Agreement. With
respect to all obligations of a Holder arising out of this Agreement, each party
shall look for payment or satisfaction of any claim solely to such Holder.

(c) CPIM is executing this Agreement solely in its capacity as investment
manager to each Holder (except for Initial Note A-4 Holder) and not in its
individual

 

19



--------------------------------------------------------------------------------

capacity. In so doing, CPIM is acting pursuant to authority granted to it under
written agreements with such Holder. Neither CPIM or any of its affiliates, nor
the respective employees, directors, officers, shareholders and partners of CPIM
and its affiliates may be held personally liable or responsible for any
obligations or liabilities of a Holder arising out of this Agreement.

Section 11. Foreclosure Procedure. Each Holder hereby agrees that if the Holders
foreclose upon or otherwise take title to the Equity Collateral or any other
collateral for the Mezzanine Loan, such Holders will take such title in an
entity that is mutually agreed upon by the Holders and that the Holders will own
percentage interests in such entity that equal their respective Percentage
Interests. This Agreement shall continue in effect thereafter until the Holders
or paid in full or until the Holders otherwise agree to terminate it.

Section 12. Representations of Initial Holders.

(a) Each Initial Holder represents and warrants to Original Lender and the other
Initial Holders, as of the Purchase Date, and it is specifically understood and
agreed, that:

(i) Such Initial Holder makes the representations and warranties of “Mezzanine
Lender” set forth in the Intercreditor Agreement, other than the representations
set forth in Section 4(b)(x) and 4(b)(xii) thereof.

(ii) Such Initial Holder has not dealt with any broker, investment banker, agent
or other Person, other than Credit Suisse Securities (USA) LLC and its
affiliates, that may be entitled to any commission or compensation in connection
with the sale of the Mezzanine Notes or the consummation of any of the
transactions contemplated hereby.

(iii) Its financial records will report the purchase of its Mezzanine Note as a
purchase of an interest in the Mezzanine Loan.

(iv) The foregoing representations and warranties of each Initial Holder shall
survive the purchase of the applicable Mezzanine Note by such Initial Holder and
any transfers by the Initial Holder of its Mezzanine Note.

(v) Each Person to whom any portion of a Mezzanine Note is transferred shall
make all of the representations and warranties made by an Initial Holder
(modified as appropriate for a secondary transfer).

The foregoing representations and warranties of each transferee of a Mezzanine
Note shall survive the transfer of the applicable Mezzanine Note to such
transferee and any subsequent transfer by such transferee of such Mezzanine
Note.

Section 13. Representations of the Original Lender. As of the date hereof, the
Original Lender hereby represent and warrants to, and covenants with, each
Holder that:

 

20



--------------------------------------------------------------------------------

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.

(b) The execution and delivery of this Agreement by the Original Lender, and the
performance of, and compliance with, the terms of this Agreement by Original
Lender, will not violate Original Lender’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the breach of, any material
agreement of other instrument to which it is a party or which is applicable to
it or any of its assets, in each case in a manner that would materially and
adversely affect the ability of the Original Lender to carry out the
transactions contemplated by this Agreement.

(c) The Original Lender has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

(d) Original Lender has not dealt with any broker, investment banker, agent or
other Person that may be entitled to any commission or compensation in
connection with the sale of the Mezzanine Notes or the consummation of any of
the other transactions contemplated hereby.

(e) Upon the closing of the transactions contemplated hereby, Original Lender
will report on its financial records each transfer of a Mezzanine Note to the
applicable Holder as a sale under generally accepted accounting principles.

(f) Any representations and warranties made by Original Lender in connection
with a sale of a Note to a direct purchaser of such Note from Original Lender
shall have the same force and effect as if set forth herein.

The foregoing representations and warranties of Original Lender shall survive
the (i) delivery and sale of each Mezzanine Note to each Initial Holder,
(ii) any transfer by Original Lender of its rights hereunder, and (iii) any
Transfer by an Initial Holder.

Section 14. Independent Analysis of Each Holder. Each Holder acknowledges that
it has, independently and without reliance upon Original Lender and based on
such documents and information as such Holder has deemed appropriate, made its
own credit analysis and decision to purchase the applicable Mezzanine Note. Each
Holder hereby acknowledges that (except as set forth hereinabove) Original
Lender has not made any representations or warranties with respect to the
Mezzanine Loan, and that the Holder assumes all risk of loss in connection with
its Mezzanine Note.

Section 15. No Creation of a Partnership or Exclusive Purchase Right. Nothing
contained in this Agreement, and no action taken pursuant hereto shall be deemed
to constitute a partnership, association, joint venture or other entity by or
among the Collateral Agent, the Custodian, the Servicer, or the Original Lender
and/or any Holder. No Holder shall have any obligation whatsoever to purchase
from the Original Lender a mezzanine note or participation interest in any
future loans originated by the Original Lender or its affiliates. No Holder
shall

 

21



--------------------------------------------------------------------------------

have any obligation whatsoever to offer to the Original Lender or any other
Holder the opportunity to purchase a mezzanine note or participation interest in
any future loans originated by such Holder or its affiliates and if such Holder
chooses to offer to the Original Lender or any other Holder the opportunity to
purchase a mezzanine note or participation interest in any future mezzanine
loans originated or purchased by such Holder or its affiliates, such offer shall
be at such purchase price and interest rate as such Holder chooses, in its sole
and absolute discretion. Neither the Original Lender nor the other Holder shall
have any obligation whatsoever to purchase from such Holder a mezzanine note or
participation interest in any future loans originated by such Holder or its
affiliates.

Section 16. Not a Security. The Mezzanine Notes shall not be deemed to be
securities within the meaning of the Securities Act of 1933 or the Securities
Exchange Act of 1934.

Section 17. Transfers of Mezzanine Notes.

(a) Except as otherwise expressly permitted in this Section 17, no Holder may
sell, assign, transfer, pledge, syndicate, hypothecate, contribute, encumber,
subdivide or otherwise dispose of (each, a “Transfer”) an interest in its
Mezzanine Note (in one or more transactions) that results in more than
forty-nine percent (49%) of the amount of its Mezzanine Note being held by
Persons that are not Qualified Transferees, without first receiving Rating
Agency Confirmation, and paying all reasonable out-of-pocket costs and expenses
of the of the Rating Agencies and all reasonable documented costs and expenses
(including internal costs and expenses) of the Servicer and the Collateral Agent
incurred in connection with obtaining such Rating Agency Confirmation.
Notwithstanding the foregoing, a Holder may at any time or from time to time
(either before or after the Securitization Date) Transfer all or any portion of
its Mezzanine Note, without the requirement of any Rating Agency Confirmation
but subject to the conditions contained in subsection (c) below, to a Qualified
Transferee that provides to the Servicer and the Mortgage Lender (or its
designee) a certification in writing from an authorized officer that it is a
Qualified Transferee. The Servicer shall be required to present promptly to the
Rating Agencies for the purpose of obtaining any Rating Agency Confirmation
required hereunder any application and material prepared by the transferring
Holder relating to a Transfer, but shall not be required to make a
recommendation or prepare a case to the Rating Agencies in connection with
obtaining such Rating Agency Confirmation.

(b) Transfers of interests in a Mezzanine Note that do not result in more than a
forty-nine percent (49%) beneficial interest in such Mezzanine Note (including
participations in that Mezzanine Note) being held by Persons that are not
Qualified Transferees shall not (even if the proposed transferee is not a
Qualified Transferee) require the prior consent or approval of Mortgage Lender,
any Servicer, any Rating Agency or any other Person; provided that any such
Transfer shall be made in accordance with the conditions in subsection (c)
below.

(c) Notwithstanding the foregoing, each Holder agrees that each Transfer
(including the creation of participations in a Mezzanine Note) to be made by it
is subject to the following restrictions: (i) notice of any such Transfer shall
be delivered promptly to the Mortgage Lender, the servicer of the Mortgage Loan,
the Servicer, the Collateral Agent, and to such other persons as may be required
under the Intercreditor Agreement, and (ii) a transferee (but not a
participation holder under a participation holder agreement as described in
clause (f)

 

22



--------------------------------------------------------------------------------

below) shall (A) execute an assignment and assumption agreement whereby such
transferee assumes all or a ratable portion, as the case may be, of the
obligations of the selling Holder hereunder with respect to the Mezzanine Note
being sold from and after the date of such assignment (or, in the case of a
pledge, repurchase agreement financing, collateral assignment or other
encumbrance by the a Holder of its Mezzanine Note solely as security for a loan
to the such Holder made by a third-party lender whereby the Holder remains fully
liable under this Agreement, on or before the date on which such lender succeeds
to the rights of the pledging Holder by foreclosure or otherwise, execute an
agreement, immediately prior to taking all legal and beneficial title thereto
pursuant to the pledge, repurchase agreement, collateral assignment, or other
encumbrance, that provides that such lender shall be bound by the terms and
provisions of this Agreement and the obligations of the Holder hereunder with
respect to such Mezzanine Note from and after the date on which such lender
succeeds to the rights of the pledging Holder), and (B) agree in writing to be
bound by the Servicing Agreement and the Intercreditor Agreement.

(d) Upon the consummation of a Transfer of all or any portion of a Mezzanine
Note, the transferring Person shall be released from all liability arising under
this Agreement with respect to such Mezzanine Note (or the portion thereof that
was the subject of such Transfer) for the period after the effective date of
such Transfer, it being understood and agreed that the foregoing release shall
not apply in the case of a sale, assignment, transfer or other disposition of a
participation interest in a Mezzanine Note as described in subsection (f) below.

(e) Notwithstanding anything to the contrary contained herein, no Holder shall
transfer any Mezzanine Note or portion thereof to the Mezzanine Borrower or a
Mezzanine Borrower Affiliate Holder without Rating Agency Confirmation and
approval of the other Holders.

(f) In the case of any sale, assignment, transfer or other disposition of a
participation interest in a Mezzanine Note, (i) the transferring Holder’s
obligations under this Agreement shall remain unchanged, (ii) the transferring
Holder shall remain solely responsible for the performance of such obligations,
and (iii) the Servicer and the Collateral Agent shall continue to deal solely
and directly with the transferring Holder in connection with the Holder’s rights
and obligations under this Agreement and the Servicing Agreement, and all
amounts payable hereunder shall be determined as if the transferring Holder had
not sold such participation interest; provided, however, that if the applicable
participation holder is a Qualified Transferee (and delivers to the Servicer a
certification from an authorized officer confirming its status as a Qualified
Transferee), then the Holder transferring such participation interest, by
written notice to the Servicer, may delegate to such participation such Holder’s
right to exercise its rights hereunder and under the Servicing Agreement.

(g) Notwithstanding anything to the contrary contained herein, a Holder may
pledge (a “Pledge”) its Mezzanine Note to any entity (other than the Mezzanine
Borrower or a Mezzanine Borrower Affiliate Holder) that has extended a credit
facility (including by means of a repurchase arrangement) to such Holder and
that is a Qualified Transferee or a financial institution whose long-term debt
is rated at least “A” or its equivalent by each Rating Agency, a Qualified
Conduit Lender, (a “Pledgee”), on terms and conditions set forth in this
Section 17(g), it being further agreed that financing provided by a Pledgee to
the Holder or any Affiliate which

 

23



--------------------------------------------------------------------------------

controls the Holder and is secured by the Holder’s interest in a Mezzanine Note
and is structured as a repurchase arrangement shall qualify as a “Pledge”
hereunder. Upon written notice by a Holder to the other Holders and to the
Servicer and the Collateral Agent that a Pledge has been effected (including the
name and address of the applicable Pledgee), each of the other Holders agrees to
acknowledge receipt of such notice and thereafter agrees that:

(i) the Servicer will give the Holders written notice of any default by the
pledging Holder in its obligations under this Agreement, of which default the
Servicer has actual knowledge and which notice shall be given simultaneously
with the giving of such notice to the Holder;

(ii) the non-pledging Holders will give such Pledgee written notice of any
default by the pledging Holder in its obligations under this Agreement, of which
default such non-pledging Holder has actual knowledge ;

(iii) the Holders will allow such Pledgee a period of ten (10) days to cure a
default by the Holder in its obligations hereunder, but such Pledgee shall not
be obligated to cure any such default;

(iv) no amendment, modification, waiver or termination of this Agreement to
which the Holder is entitled to consent shall be effective against such Pledgee
without the written consent of such Pledgee, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that the
Holders shall be obligated to determine whether the consent of a Pledgee is
required and if so, shall obtain such consent;

(v) that the Servicer shall deliver to such Pledgee such estoppel certificate(s)
as such Pledgee shall reasonably request; provided that any such certificate(s)
shall be in a form reasonably satisfactory to such other Holder; and

(vi) that, upon written notice (a “Redirection Notice”) to the Servicer by such
Pledgee that the pledging Holder is in default beyond any applicable cure
periods with respect to such Holder’s obligations to such Pledgee pursuant to
the applicable credit agreement, repurchase agreement, or other agreement
relating to the Pledge between the Holder and such Pledgee (which notice need
not be joined in or confirmed by the Holder), and until such Redirection Notice
is withdrawn or rescinded by such Pledgee, such Pledgee shall be entitled to
receive any payments that the Servicer would otherwise be obligated to pay to
the pledging Holder from time to time pursuant to this Agreement or the
Servicing Agreement. The pledging Holder hereby unconditionally and absolutely
releases the other Holders and any Servicer from any liability to the pledging
Holder on account of such other Holder’s or such Servicer’s compliance with any
Redirection Notice believed by such other Holder or such Servicer to have been
delivered by a Pledgee.

A Pledgee shall be permitted to exercise fully its rights and remedies against
the pledging Holder and, upon at least ten (10) days’ prior written notice to
each of the Holders and

 

24



--------------------------------------------------------------------------------

the Servicer, realize on any and all collateral granted by the pledging Holder
to such Pledgee (and accept an assignment in lieu of foreclosure as to the
pledged Mezzanine Note or such other collateral) in accordance with applicable
law and this Agreement; provided that a Pledgee that is not a Qualified
Transferee may not take title to the pledged Mezzanine Note without furnishing
to the Servicer written Rating Agency Confirmation. In such event, the Servicer
shall recognize such Pledgee (and any transferee (other than the Mezzanine
Borrower or any Mezzanine Borrower Affiliate Holder) that is also a Qualified
Transferee at any foreclosure or similar sale held by such Pledgee or any
transfer in lieu of foreclosure) as the successor to the Holder’s rights,
remedies and obligations under this Agreement, and any such Pledgee or Qualified
Transferee shall assume in writing the obligations of the pledging Holder
hereunder accruing from and after such Transfer (i.e., realization upon the
collateral by such Pledgee) and agrees to be bound by the terms and provisions
of this Agreement. The rights of a Pledgee under this Section 17(g) shall remain
effective as to any Holder (and any Servicer) unless and until such Pledgee
shall have notified such Holder (and such Servicer, as applicable) in writing
that its interest in the pledged Mezzanine Note has terminated.

(h) Each proposed transferee of a Mezzanine Note or any interest therein shall
either (x) represent that it is neither an employee benefit plan as defined in
Section 3(3) of ERISA, not a plan as defined in Section 4975(e)(1) of the Code,
nor are any of the assets to be used to purchase such Mezzanine Note “plan
assets” within the meaning of Department of Labor Regulation Section 2510.3-101
or (y) provide evidence satisfactory to the Servicer that it is entitled to rely
on an exemption from the prohibited transaction and plan asset rules of ERISA.

(i) Notwithstanding anything to the contrary herein, the Collateral Agent shall
not be responsible for monitoring and enforcing the foregoing transfer
restrictions. The Servicer shall be entitled to rely on a certificate from the
transferring Holder (which such Holder is hereby required to prepare and furnish
to Servicer) stating that the Transfer complies with the provisions of this
Agreement and the Intercreditor Agreement.

Section 18. Financing of Purchase of Mezzanine Notes.

(a) Notwithstanding any other provision hereof but subject to the provisions of
the Intercreditor Agreement, each Holder consents to each other Holder’s pledge
of its respective Mezzanine Note and of the related Collateral, for purposes of
obtaining a credit facility to the extent permitted under, and subject to the
terms and conditions of the Intercreditor Agreement.

(b) Notwithstanding anything to the contrary herein, neither the Collateral
Agent nor the Servicer shall be responsible for monitoring and enforcing any
financing restrictions. The Collateral Agent and the Servicer shall be entitled
to rely on a certificate from the financing Holder (which such Holder is hereby
required to prepare and furnish to the Collateral Agent and the Servicer)
stating that the financing complies with the provisions of this Agreement and
the Intercreditor Agreement.

Section 19. Other Business Activities of the Collateral Agent and Each Holder.
Each of the Holders and the Collateral Agent acknowledges that each party hereto
may make loans or otherwise extend credit to, and generally engage in any kind
of business with the Mezzanine

 

25



--------------------------------------------------------------------------------

Borrower and its Affiliates (collectively, “Mezzanine Borrower Related
Parties”), and receive payments on such other loans or extensions of credit to
any Mezzanine Borrower Related Parties and otherwise act with respect thereto
freely and without accountability in the same manner as if this Agreement and
the transactions contemplated hereby were not in effect.

Section 20. Exercise of Remedies.

(a) Except when acting through the Servicer or the Collateral Agent in
accordance with the terms of the Servicing Agreement, each Holder agrees that it
shall have no right, acting individually outside of the scope of this Agreement,
and hereby presently and irrevocably permits the Servicer and the Collateral
Agent, if applicable, to carry out the instructions of the Holders delivered to
it pursuant to this Agreement, on behalf of all of the Holders, to do each of
the following (in each case, subject to the terms and conditions hereof and of
the Servicing Agreement): (i) to call an Event of Default under the Mezzanine
Loan, (ii) to exercise any remedies with respect to the Mezzanine Loan,
including, without limitation, filing any bankruptcy petition against any
Mezzanine Borrower, or (iii) to vote any claims with respect to the Mezzanine
Loan in any bankruptcy, insolvency or similar type of proceeding of any
Mezzanine Borrower. Each Holder shall, from time to time, execute such documents
as the Servicer or the Collateral Agent shall reasonably require to evidence
such permission with respect to the rights described in clause (iii) of the
preceding sentence. Each Holder further acknowledges that any claim it may have
against the Mezzanine Borrower in bankruptcy action involving the Mezzanine
Borrower with respect to its Mezzanine Note constitutes a single claim which is
not separate and apart from any claim with respect to any other Mezzanine Note
and in no event shall any Holder seek to file a separate claim in any bankruptcy
case involving the Mezzanine Borrower; provided that any Holder shall be
permitted to file such claim on behalf of all of the Holders if the Servicer
fails to do so after written direction from a Majority in Percentage Interest to
file such claim. Neither the Collateral Agent (nor the Servicer acting on behalf
of the Collateral Agent) shall have any fiduciary duty to any Holder in
connection with the administration of the Mezzanine Loan. Each Holder expressly
and irrevocably waives for itself and any Person claiming through or under such
Holder any and all rights that it may have under Section 1315 of the New York
Real Property Actions and Proceedings Law or the provisions of any similar law
which purports to give a junior loan holder the right to initiate any loan
enforcement or foreclosure proceedings. The foregoing provisions of this
Section 20(a) shall not limit the right of any Holder to exercise its right to
(i) appoint a Servicer in accordance with the terms of this Agreement and
(ii) consent to a Major Decision.

(b) Notwithstanding anything to the contrary contained herein (including the
provisions of Section 20(a)), the Servicing Agreement shall provide that the
Servicer shall service and administer the Mezzanine Loan on behalf of the
Holders (other than any Mezzanine Borrower Related Party) in accordance with the
terms of the Servicing Agreement.

Section 21. Custodian and Collateral Agent.

(a) On or prior to the date hereof, the Original Mezzanine Lender shall deliver,
or cause to be delivered, the Mezzanine Loan File together with appropriate

 

26



--------------------------------------------------------------------------------

endorsements and other documentation sufficient under the Mezzanine Loan
Agreement to transfer legal title to, and custody of, the Mezzanine Loan
Documents to LaSalle as Collateral Agent and Custodian. The Custodian will hold
the Mezzanine Loan Documents delivered to it pursuant to this Section 21, solely
for the benefit of the Holders.

(b) The Custodian agrees, for the benefit of the Holders, to review the
Mezzanine Loan File. In performing any such review, the Custodian may
conclusively assume the genuineness of any such document and any signature
thereon. It is understood that the scope of the Custodian’s review of the
Mezzanine Loan File is limited solely to confirming that the documents that
constitute or are required to constitute the Mezzanine Loan File have been
received and further confirming that any and all such documents delivered
pursuant to this Section 21 have been executed and purport to relate to the
Mezzanine Loan. The Custodian shall not have any responsibility for determining
whether any document is valid and binding or whether the text of any assignment
or endorsement is in proper form.

(c) The Custodian shall retain possession and custody of the Mezzanine Loan File
in accordance with and subject to the terms and conditions set forth herein.

(d) The Custodian shall not be under any duty or obligation to inspect, review
or examine any documents, instruments, certificates or other papers to determine
that they are genuine, enforceable, or appropriate for the represented purpose
or that they are other than what they purport to be on their face.

(e) The Collateral Agent shall execute such instruments as shall be necessary to
assign and transfer the legal title to the Mezzanine Loan Documents (i) at the
written direction and expense of a Majority in Percentage Interest as provided
herein to an entity designated as the replacement or successor Collateral Agent,
and (ii) at the written direction and expense of 100% of the Holders, to any
other Person. Following such assignment, LaSalle shall have no further
obligations as Collateral Agent under this Agreement.

(f) At the request of the Servicer, the Collateral Agent shall sign any document
that the Servicer reasonably determines should be signed by the holder of legal
title to the Mezzanine Loan in connection with the Servicer’s performance of its
duties under the Servicing Agreement and this Agreement.

(g) The Collateral Agent shall forward promptly to the Servicer any
correspondence that it receives regarding the Mezzanine Loan or the Mortgage
Loan other than items required to be retained in the Mezzanine Loan File, and
Collateral Agent shall furnish Servicer with a copy of any such item.

(h) The Custodian shall, at the direction and expense of the Holders, cause the
Mezzanine Loan File to be delivered to any successor Custodian or any purchaser
of the Mezzanine Loan upon receipt of such direction from a Majority in
Percentage Interest . Upon delivery of the Mezzanine Loan File to the successor
custodian or purchaser, LaSalle shall have no further obligations as Custodian
under this Agreement.

 

27



--------------------------------------------------------------------------------

(i) LaSalle hereby represents and warrants to the Holders, as of the Purchase
Date, that:

(i) LaSalle is a national banking association duly organized, validly existing
and in good standing under the laws of the United States of America, and is a
Qualified Transferee within the meaning of the Intercreditor Agreement.

(ii) The execution and delivery of this Agreement by LaSalle, and the
performance and compliance with the terms of this Agreement by LaSalle, will not
violate any material term or provision of LaSalle’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) or to the best of LaSalle’s knowledge result in the
breach of, any material term or provision of any agreement or other instrument
to which it is a party or to which it is bound.

(iii) This Agreement, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid, legal and binding obligation of
LaSalle, enforceable against LaSalle in accordance with the terms hereof,
subject to (A) applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the enforcement of creditors’ rights generally, and
(B) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

(iv) LaSalle is not in violation of, and its execution and delivery of this
Agreement and its performance and compliance with the terms of this Agreement,
will not constitute a violation of, any law, any order or decree of any court or
arbiter, or any order, regulation or demand of any federal, state or local
governmental or regulatory authority having jurisdiction over the operations of
LaSalle, which violation, in LaSalle’s good faith and reasonable judgment, will
affect materially and adversely the ability of LaSalle to perform its
obligations under this Agreement.

(v) No litigation is pending or, to the best of LaSalle’s knowledge, threatened
against LaSalle that, if determined adversely to LaSalle, would prohibit LaSalle
from entering into this Agreement or in LaSalle’s good faith and reasonable
judgment would materially and adversely affect the ability of LaSalle to perform
its obligations under this Agreement.

(vi) Any consent, approval, authorization or order of any court or governmental
agency or body required for the execution, delivery and performance by LaSalle
of or compliance by the Custodian with this Agreement, or the consummation of
the transactions contemplated by this Agreement, has been obtained and is
effective, except where the lack of consent, approval, authorization or order
would not have a material adverse effect on the performance by the Custodian
under this Agreement.

(j) The representations and warranties of LaSalle set forth in Section 21(i)
shall survive the execution and delivery of this Agreement and shall inure to
the benefit of the Holders for whose benefit they were made for so long as this
Agreement remains in

 

28



--------------------------------------------------------------------------------

effect. Upon discovery by any party hereto of any breach of any of the foregoing
representations, warranties and covenants, the party discovering such breach
shall give prompt written notice thereof to the other parties hereto.

(k) From time to time and as appropriate for the foreclosure or other servicing
of the Mezzanine Loan, the Servicer, its counsel or its agent may submit to the
Custodian a written or electronic request to release to the Servicer, its
counsel or its agent a portion of the Mezzanine Loan File as set forth in such
request for release and the Custodian shall promptly release such files. All
documents so released to the Servicer, its counsel or its agent shall be held by
such party in trust for the benefit of the Holders and shall be returned to the
Custodian when the need therefor in connection with such foreclosure or
servicing no longer exists.

(l) From time to time and as appropriate for the foreclosure or other servicing
of the Mezzanine Loan, the Servicer, the Special Servicer (if any), its counsel
or its agent may submit to the Collateral Agent a written request to sign a
document that requires signature of the holder of legal title to the Mezzanine
Loan and the Collateral Agent shall sign such document in its capacity as
Collateral Agent. The Collateral Agent shall be entitled to rely on the request
of the Servicer and shall not be required to determine whether such request is
proper under the terms of this Agreement.

(m) Upon payment in full or any other agreed upon settled amount of the
Mezzanine Loan, and upon receipt by the Custodian of a request for release from
the Servicer stating that the Mezzanine Loan has been paid in full, the
Custodian shall promptly release the related Mezzanine Loan File to the Servicer
or its agent.

(n) As compensation for its services, the Holders agree to pay the LaSalle in
accordance with a separate fee agreement.

(o) Upon reasonable prior notice to the Custodian, the Holders and their
respective agents, accountants, attorneys and auditors will be permitted during
normal business hours to examine the Mezzanine Loan Files, documents, records
and other papers in the possession of or under the control of the Custodian
relating to the Mezzanine Loan. The Holders will promptly reimburse the
Custodian for reasonable out-of-pocket expenses incurred by the Custodian in
connection with any such examination.

(p) At its own expense, LaSalle shall maintain at all times during the existence
of this Agreement and keep in full force and effect such fidelity bonds and/or
insurance policies (including, but not limited to errors and omissions policies)
in amounts, with standard coverage and subject to deductibles, all as are
customarily maintained by banks that act as custodians and/or collateral agents.
A certificate of LaSalle stating that each such bond or policy is in full force
and effect shall be furnished to any Holder upon request. In the alternative,
LaSalle may self-insure if it or its parent affiliate has an unsecured long-term
credit rating of at least “BBB” by S&P (or the equivalent rating by Fitch or
Moody’s). The Holders shall reimburse LaSalle for any third-party,
out-of-pocket, reasonable expenses or costs (including reasonable attorney’s
fees) incurred in connection with the performance of its obligations and duties
under this Agreement.

 

29



--------------------------------------------------------------------------------

(q) Each Holder, to the extent of its Percentage Interest, shall reimburse
LaSalle for any third-party, out-of-pocket, reasonable expenses or costs
(including reasonable attorney’s fees and expenses) incurred in connection with
the performance of its obligations and duties under this Agreement. Each Holder,
to the extent of its Percentage Interest, agrees to indemnify and hold harmless
LaSalle, both individually and as Collateral Agent and Custodian, its directors,
officers, agents and employees from and against any loss, cost, expense or
liability (including reasonable attorney’s fees and expenses) arising out of or
incurred by LaSalle in the course of its engagement as Collateral Agent and/or
Custodian hereunder, except for such loss, cost, expense or liability incurred
by reason of LaSalle’s own gross negligence, lack of good faith or willful
misconduct.

(r) Neither LaSalle nor any of its directors, officers, agents or employees,
shall be liable for any action taken or omitted to be taken by it or them
hereunder except for its or their own gross negligence, lack of good faith or
willful misconduct. In no event shall the LaSalle or its directors, officers,
agents and employees be held liable for any special, indirect or consequential
damages resulting from any action taken or omitted to be taken by it or them
hereunder or in connection herewith in good faith and reasonably believed by it
or them to be within the purview of this Agreement.

(s) Except upon determination that the duties of the Custodian and/or Collateral
Agent are no longer permissible under applicable law, the Custodian and/or
Collateral Agent, as applicable, shall not resign without giving each of the
Holders sixty (60) days prior written notice thereof (or such lesser notice as
may be acceptable to all the Holders).

(t) Successor/Replacement Custodian and Collateral Agent. Except as otherwise
provided below, La Salle shall at all times serve as the Custodian and
Collateral Agent under this Agreement. The Custodian or Collateral Agent may be
removed at any time by a Majority in Percentage Interest. Upon any such
resignation or removal, as the case may be, the Majority in Percentage Interest
shall appoint a successor Custodian or Collateral Agent. No successor Custodian
or Collateral Agent shall be deemed to be appointed hereunder until such
successor Custodian or Collateral Agent has accepted the appointment and assumed
its obligations hereunder.

(u) Non-Recourse Obligations of the Holders. Notwithstanding anything to the
contrary contained herein or in the Servicing Agreement, no Holder shall be
personally liable hereunder or under the Servicing Agreement other than to the
extent of cash, property or other value realized or derived from its Mezzanine
Note, either (i) prior to its disbursement and receipt by such Holder or
(ii) after its receipt by such Holder under the circumstances and to the extent
provided under Section 7(b) hereof or, to the extent such amounts have not
otherwise been paid pursuant to Sections 3 and 7, as provided in Section 21(q)
hereof. Amounts payable to the Collateral Agent or Custodian hereunder shall be
paid within 30 days of any invoice therefore. . Each Holder hereby agrees that
it will look only to the then-current holder of the Mezzanine Loan and will have
no recourse whatsoever to any prior holder of the Mezzanine Loan other than with
respect to matters arising at the time such prior holder was the holder of the
Mezzanine Loan.

 

30



--------------------------------------------------------------------------------

Section 22. No Pledge or Loan. This Agreement shall not be deemed to represent a
pledge of any interest in the Mezzanine Loan by the Collateral Agent to any
Holder, or a loan from any Holder to the Collateral Agent.

Section 23. Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES (1) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF RELATING TO THIS AGREEMENT AND (2) ANY
RIGHT TO RECOVER SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES.

Section 24. Modifications. Except as expressly provided herein, this Agreement
shall not be modified, cancelled or terminated except by an instrument in
writing signed by each of the parties hereto.

Section 25. Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns. Except as provided in Section 7, none of the
provisions of this Agreement shall be for the benefit of or enforceable by any
Person not a party hereto.

Section 26. Counterparts; Facsimile Execution. This Agreement may be executed in
any number of counterparts and all of such counterparts shall together
constitute one and the same instrument. This Agreement may be executed by
signature(s) transmitted by facsimile.

Section 27. Captions. The titles and headings of the sections and paragraphs of
this Agreement have been inserted for convenience of reference only and are not
intended to summarize or otherwise describe the subject matter of such sections
or paragraphs and shall not be given any consideration in the construction of
this Agreement.

Section 28. Notices. All notices required hereunder shall be in writing and
personally delivered or sent by facsimile transmission, reputable overnight
delivery service or certified United States mail, postage prepaid, and addressed
to the respective parties at their addresses set forth on Exhibit B hereto, or
at such other address as any party shall hereafter inform the other party by
written notice given as aforesaid. All written notices so given shall be deemed
effective upon receipt or, if mailed, upon the earlier to occur of receipt or
the expiration of the fourth day following the date of mailing. Notwithstanding
the foregoing, the Servicing Agreement may restrict the delivery of notices and
other documents, information or reports to a Holder that is a borrower on the
Mezzanine Loan, the manager of the Mezzanine Loan Collateral or an Affiliate
thereof.

Section 29. Withholding Taxes.

(a) If the Servicer, the Collateral Agent or the Mezzanine Borrower shall be
required by law to deduct and withhold Taxes from sums payable to a Holder with
respect to the Mezzanine Loan as a result of such Holder constituting a
Non-Exempt Person, the

 

31



--------------------------------------------------------------------------------

Collateral Agent or the Servicer shall be entitled to do so with respect to such
Holder’s interest in such payment (all withheld amounts being deemed paid to
such Holder); provided that the Collateral Agent or the Servicer shall furnish
such Holder with a statement setting forth the amount of Taxes withheld, the
applicable rate and other information which may reasonably be requested for
purposes of assisting such Holder to seek any allowable credits or deductions
for the Taxes so withheld in each jurisdiction in which such Holder is subject
to tax. To the fullest extent permitted under the Mezzanine Loan Documents, the
Collateral Agent shall enforce against the Mezzanine Borrower any right to
receive a reimbursement from the Mezzanine Borrower with respect to any Taxes
withheld from such Holder.

(b) Each Holder, to the extent of its Percentage Interest, shall and hereby
agrees to indemnify the Collateral Agent and hold the Collateral Agent harmless
from and against any Taxes, interest, penalties and attorneys’ fees and
disbursements arising or resulting from any failure of the Collateral Agent to
withhold Taxes from payment made to such Holder if and to the extent the
Collateral Agent failed to withhold in reliance upon any representation,
certificate, statement, document or instrument made or provided by such Holder
to the Collateral Agent or the Servicer in connection with the obligation of the
Collateral Agent to withhold Taxes from payments made to such Holder, it being
expressly understood and agreed that (i) the Collateral Agent shall be
absolutely and unconditionally entitled to accept any such representation,
certificate, statement, document or instrument as being true and correct in all
respects and to fully rely thereon without any obligation or responsibility to
investigate or to make any inquiries with respect to the accuracy, veracity,
correctness or validity of the same and (ii) each Holder shall, upon request of
the Collateral Agent or the Servicer and to the extent of its Percentage
Interest, at its sole cost and expense, defend any claim or action relating to
the foregoing indemnification using counsel selected by the Holder and
reasonably acceptable to the Collateral Agent or the Servicer. The obligations
of the Holders under this Section 30(b) shall be several and not joint.

(c) Each Holder represents to the Collateral Agent and the Servicer that it is
not a Non-Exempt Person. Contemporaneously with the execution of this Agreement
and from time to time as necessary during the term of the Agreement, each Holder
shall deliver to the Servicer (or, upon request of the Collateral Agent, to the
Collateral Agent) evidence satisfactory to the Servicer substantiating that it
is not a Non-Exempt Person and that the Servicer is not obligated under
applicable law to withhold Taxes on sums paid to it with respect to the
Mezzanine Loan or otherwise under this Agreement. Without limiting the effect of
the foregoing, (a) if a Holder is created or organized under the laws of the
United States, any state thereof or the District of Columbia, it shall satisfy
the requirements of the preceding sentence by furnishing to the Servicer an
Internal Revenue Service Form W-9 and (b) if a Holder is not created or
organized under the laws of the United States, any state thereof or the District
of Columbia, and if the payment of interest or other amounts by the Mezzanine
Borrower is treated for United States income tax purposes as derived in whole or
part from sources within the United States, a Holder shall satisfy the
requirements of the preceding sentence by furnishing to the Servicer an Internal
Revenue Service Form W-8ECI, Form W-8IMY (with appropriate attachments) or Form
W-8BEN, or successor forms, as may be required from time to time, duly executed
by such Holder, as evidence of such Holder’s exemption from the withholding of
United States tax with respect thereto. The Servicer shall not be obligated to
make any payment hereunder to any Holder in respect of such Holder’s Mezzanine
Note or otherwise until such Holder shall have furnished to the Servicer the
requested forms, certificates, statements or documents.

 

32



--------------------------------------------------------------------------------

Section 30. Characterization. The Holders intend that each Mezzanine Note
represents a direct beneficial ownership interest in the Mezzanine Loan, and not
an interest in a trust, partnership, joint venture or association taxable as a
corporation between or among any or all of the Collateral Agent and/or any of
the Holders. In no event shall the Collateral Agent have any power to vary the
investment of the Holders in the Mezzanine Notes or to substitute new
investments or reinvest so as to enable the Mezzanine Notes to take advantage of
variations in the market to improve the investment of the Holders in the
Mezzanine Notes.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Original Lender, the Collateral Agent, the Custodian, and
the Initial Holders have caused this Agreement to be duly executed as of the day
and year first above written.

 

COLUMN FINANCIAL, INC., as Original Lender By:  

/s/ Authorized Signatory

Name:   Title:  

[additional signature pages follow]



--------------------------------------------------------------------------------

CPIM STRUCTURED CREDIT FUND 1500 L.P. as Initial Note A-1 Holder By:  
Cambridge Place Investment Management LLP, Its:   Investment Manger By:  

/s/ Authorized Signatory

Name:  

 

Title:  

 

By:  

/s/ Authorized Signatory

Name:  

 

Title:  

 

[additional signature pages follow]



--------------------------------------------------------------------------------

CPIM STRUCTURED CREDIT FUND 1000 L.P.

By:   Cambridge Place Investment Management LLP, Its:   Investment Manger as
Initial Note A-2 Holder By:  

/s/ Authorized Signatory

Name:  

 

Title:  

 

By:  

/s/ Authorized Signatory

Name:  

 

Title:  

 

[additional signature pages follow]



--------------------------------------------------------------------------------

CPIM STRUCTURED CREDIT FUND 20 L.P.

as Initial Note A-3 Holder By:   Cambridge Place Investment Management LLP, Its:
  Investment Manger By:  

/s/ Authorized Signatory

Name:  

 

Title:  

 

By:  

/s/ Authorized Signatory

Name:  

 

Title:  

 

[additional signature pages follow]



--------------------------------------------------------------------------------

KBS PARK CENTRAL, LLC

a Delaware limited liability company By:   KBS REIT ACQUISITION VII, LLC,   a
Delaware limited liability company,   its sole member   By:   KBS LIMITED
PARTNERSHIP,     a Delaware limited partnership,     its sole member     By:  
KBS REAL ESTATE INVESTMENT TRUST, INC.,       a Maryland corporation,       its
general partner       By:  

/s/ Charles J. Schreiber, Jr.

      Name:   Charles J. Schreiber, Jr.       Title:   Chief Executive Officer

[additional signature page follows]



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

as Collateral Agent and Custodian By:  

/s/ Authorized Signatory

Name:   Title:  